DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/091,382, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application ‘382 does not provide support for a double female joint at the opposing end of the attachment to a drill rig.  Rather the double female joint and the attachment to the drill rig are at the same end.  Applicantion ‘382 does not disclose left-handed screw threads or right-handed screw threads (claim 8).   

Claim Objections
2.	Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 are identical and recite the same limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 13, it is unclear how the exterior profile is uniform.  It appears that 22 has a smaller outer diameter than 43.  In additional, 20 does not appear to have a uniform diameter.  
Claim 8 recites the limitation "right-handed screw threads" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim in line 4 sets forth “left-handed screw threads”.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredd et al. (USP 3,778,089).
Fredd et al. disclose a telescopic drill rod, comprising two or more rod members at least including: an outer rod member (10) having one end configured for attachment to a drill rig (top of 10) and a double-female joint (13) at another opposing end, the double-female joint further comprising an interior screw-threaded surface with left-handed screw threads at one end (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried left handed threads as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp); and an inner rod member (14) engaged to said outer rod member and configured for slidable reciprocation therein, said inner rod member being configured for attaching a drill bit at one end (lower end) and having a flared joint (15) at another opposing end comprising a left-handed externally-screw-threaded surface for engaging the left-handed screw threads of the double-female joint of said outer rod member (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried left handed threads as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).

With respect to claim 3, Fredd et al. disclose wherein said inner rod member further comprises a hollow cylindrical section and a central passage passing entirely through said inner rod (see figures 1A and 1B).
With respect to claim 4, Fredd et al. disclose wherein said outer rod member further comprises a hollow cylindrical section (see figure 1A).
With respect to claim 5, as best understood, Fredd et al. disclose wherein in both said fully-retracted and fully-extended positions said inner rod member and outer rod member together present a uniform exterior profile along an entire length of said telescopic drill rod (see figures 1A and 1B, wherein each of the diameters are uniform and uniform with each other).
With respect to claim 6, Fredd et al. disclose wherein the double-female joint further comprises opposing receptacles flared outward from a midpoint (see figures 1A and 1B), one of said receptacles having an interior screw-threaded surface with left-handed screw threads and another of said receptacles having an interior screw-threaded surface with right-handed screw threads (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried left handed threads on one receptacle and left handed threads on another portion, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).

With respect to claim 8, Fredd et al. disclose a telescopic drill rod, comprising two or more rod members at least including: an outer rod member (10) having one end configured for attachment to a drill rig (top of 10) and a double-female joint (13) at another opposing end, the double-female joint further comprising an interior screw-threaded surface with left-handed screw threads at one end (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried left handed threads as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp); and an inner rod member (14) engaged to said outer rod member and configured for slidable reciprocation therein, said inner rod member being configured for attaching a drill bit at one end (lower end) and having a flared joint (15) at another opposing end comprising a left-handed externally-screw-threaded surface for engaging the right-handed screw threads of the double-female joint of said outer rod member (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried right handed threads as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).
With respect to claim 9, Fredd et al. disclose wherein the externally-screw-threaded surface of the flared joint of the inner rod member flares outward to a distal collar (24).

With respect to claim 11, Fredd et al. disclose wherein said inner rod member further comprises a hollow cylindrical section and a central passage passing entirely through said inner rod (see figures 1A and 1B).
With respect to claim 12, Fredd et al. disclose wherein said outer rod member further comprises a hollow cylindrical section (see figures 1A and 1B).
With respect to claim 13, as best understood, Fredd et al. disclose wherein in both said fully-retracted and fully-extended positions said inner rod member and outer rod member together present a uniform exterior profile along an entire length of said telescopic drill rod (see figures 1A and 1B, wherein each of the diameters are uniform and uniform with each other).
With respect to claim 14, Fredd et al. disclose wherein the double-female joint further comprises opposing receptacles flared outward from a midpoint (see figures 1A and 1B), one of said receptacles having an interior screw-threaded surface with left-handed screw threads and another of said receptacles having an interior screw-threaded surface with right-handed screw threads (see column 17 lines 17-25, wherein Fredd et al. teaches that either right or left hand threads can be employed and it would have been obvious to one having ordinary skill in the art to have tried left handed threads on one receptacle and left handed threads on another portion, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp).
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goode (USP 2,497,986) disclose an adjustable pipe connection.  Boynton (USP 2,206,873) disclose a leakless right and left tool joint.  Fredd (USP 3,994,516) disclose a telescoping pipe coupling with improved pressure seal connection threads.  Beck, III (USP 5,368,083) disclose a telescopic Kelly bar apparatus and method.  Scott (USP 1,635,289) disclose collapsible drill pipe.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicole Coy/           Primary Examiner, Art Unit 3672